United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT


                                   ___________

                                   No. 95-4058
                                   ___________

Judith A. Feltmann,                     *
                                        *
           Appellee,                    *
                                        *    Appeal from the United States
     v.                                 *    District Court for the
                                        *    Eastern District of Missouri.
Sieben, doing business as               *
Plaza Motors Company, Inc.,             *
                                        *
           Appellant.                   *
                                   ___________

                      Submitted:   June 12, 1996

                          Filed:   March 20, 1997
                                   ___________

Before WOLLMAN and MORRIS SHEPPARD ARNOLD, Circuit Judges, and
      ROSENBAUM,1 District Judge.
                               ___________


WOLLMAN, Circuit Judge.


     Sieben, Inc. (Sieben) appeals from the judgment entered against it
in Judith A. Feltmann's action alleging sex discrimination and retaliatory
discharge under the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e
et seq. (Title VII), the Missouri Human Rights Act, Mo. Rev. Stat. §
213.010 et seq. (MHRA), and Missouri common law.      We reverse.




       1
       The HONORABLE JAMES M. ROSENBAUM, United States District
Judge for the District of Minnesota, sitting by designation.
                                      I.


     Plaza Infiniti is one of eight automobile franchises owned and
operated by Sieben and housed at Sieben's Plaza Motor Company (Plaza).     Bob
Rich, then sales manager at Plaza Infiniti, hired Feltmann as a sales
consultant in September of 1991.    Feltmann was the only female consultant
at any of the Plaza franchises.    During 1992, Feltmann's only full year at
Plaza, Infiniti executives named her to the Pinnacle Club, an elite group
of consultants recognized for high sales and consumer satisfaction.


     In the summer of 1992, Infiniti instituted an incentive program that
awarded consultants bonuses for each car sold.       Overall sales were high,
and Rich had little time to evaluate the consultants' selling methods.
When overall sales began to decline after the incentive program ended, Rich
felt pressured to increase sales and began evaluating consultants and
requesting them to increase sales.      Feltmann's sales declined after the
incentive program, but she was still above half of all consultants for 1992
and, in December, tied with another consultant for the most sales that
month.   Feltmann's average gross profit for December of 1992, however, as
well as January through April of 1993, was the lowest of all consultants.
Rich testified that Feltmann's low profits on each car resulted from her
failure to thoroughly explain the cars' features, a sales tactic that
results in a higher selling price.


     In November 1992, Feltmann's co-worker Mike Barnstead told her that
Gordon Anzalone, a Sieben employee who worked at a different franchise, had
called her an extremely vulgar name.       Feltmann wrote a letter to Rich the
next day about the comment, and Rich reported the incident to Tony
Pandjiris, the manager of Plaza Motors.      Feltmann ultimately met with John
and Tom Capps, Sieben's owners,




                                     -2-
who told Feltmann to report any future incidents.    They also asked her if
she wanted Anzalone fired, but Feltmann said she did not.   They reprimanded
Anzalone and told him that if anything like that happened again he would
be terminated.     Feltmann never heard of any other vulgar comments about
her.    In early January, however, Barnstead told Feltmann that she had
polarized herself from the rest of the sales department and was going to
have a thick personnel file.     Feltmann assumed that this comment related
to her complaint about Anzalone.


       On January 4, 1993, Rich sent Feltmann a personal memo regarding her
"work ethic."     Rich's memo indicated he was unhappy with her method of
selling.     She was allowing "guest drives"--permitting prospective buyers
to take an Infiniti for a short period of time without an accompanying
consultant--too often and too soon in the selling process.        Rich also
thought she was not a "team player" and did not work well with other Plaza
employees.


       In March 1993, Rich placed Feltmann and another consultant, Rick
Beutel, on probation because of their low sales performance in January and
February of 1993.     Feltmann and Beutel consequently rebounded by the end
of March, and Feltmann sold more automobiles that month than all but one
other consultant.    Despite her high March sales, Feltmann was not allowed
to participate in a sales competition in Chicago.     Rich had offered the
opportunity to participate to the two top consultants at Plaza Infiniti.
When they declined he did not offer the opportunity to Feltmann or to any
of several male consultants who wanted to go.
        Plaza Infiniti consultants were able to lease, at a low rate, a
"demo" Infiniti for personal use.     Following the drop in sales after the
incentive program, Rich became concerned about costs at the dealership and
restricted consultants' use of demo cars to the




                                     -3-
St. Louis area.    Despite this restriction, Feltmann continued her weekly
300-mile round trips to Marion, Illinois, to visit her husband.          On
February 23, 1993, Rich sent Feltmann a personal memo reiterating that her
use of her demo was restricted to the St. Louis area.     No males received
such a memo, even though Feltmann contends that they took their cars out
of the St. Louis area occasionally.    Feltmann continued to take her demo
to Marion weekly until April 1993, two months after she received the
personal memo from Rich and six months after the first restriction.


     In January or February of 1993, Feltmann received her federal 1099
tax form, which included bonuses attributed to her from the summer 1992
incentive program.    Her 1099 indicated more bonus income than she had
actually earned.   Casey Jones's and Beutel's 1099s also indicated larger
bonuses than they had actually earned.    Feltmann obtained copies of the
checks   addressed to her and discovered that someone had forged her
signature for endorsement.   The forgeries resulted from the system Plaza
Infiniti used to handle consultants' bonus checks.     Pandjiris would sign
the consultants' checks, deposit them in a group account, and then issue
the consultant a check on that account.    Some consultants had given Rich
and Pandjiris authority to sign their checks if the checks arrived in their
absence.    Although Feltmann had not given her managers such authority,
they signed her name anyway.    Feltmann also discovered that she had been
credited with sales she did not actually make.   Feltmann complained to Rich
that her 1099 showed income in excess of what she actually earned.       On
April 14, 1993, Sieben gave Feltmann a check covering her additional tax
liability, but required her to sign a release stating that she held Plaza
harmless for any claims relating to the incentive program.           Sieben
eventually discovered that Jim Schlabach, who had been in charge of the
account, had been taking money from it, and terminated him.




                                    -4-
     Prior to April 9, 1993, Plaza Infiniti's guest drive policy provided
that consultants were to use their "best judgment" in permitting a customer
to guest drive a car.     Feltmann allowed many more guest drives than any
other consultant: Sieben's guest drive log reveals that between July of
1992 and April of 1993 she permitted 107, while the highest male consultant
permitted forty-eight.   In February of 1993, Rich reprimanded Feltmann when
she loaned two small Infinitis to Infiniti owners who did not want to drive
their own cars in a snowstorm.


     On   April   9,   1993,   Rich   announced   a   new   guest    drive   policy.
Consultants were not to loan out any cars without Rich's permission or
without logging the cars in the guest drive log book.               Overnight guest
drives would no longer be permitted, and consultants had to accompany their
guests.   Before Rich left for a trip the weekend of May 15, he reiterated
that no guests could drive the new Q45 without an accompanying consultant.
Despite the April 9 memo and Rich's specific instruction, however, Feltmann
permitted a customer to take a Q45 alone, and allowed another customer to
keep a J30 model for the entire weekend, without getting permission or
noting the guest drive in the log book.
     The following Monday, May 17, 1993, Rich fired Feltmann because she
had allowed these guest drives contrary to his specific instructions.
Feltmann requested a meeting to review her discharge.          She then met with
Rich, Pandjiris, and John and Tom Capps and alleged that she had been
discriminated and retaliated against.        The Capps told her that they took
her allegations very seriously and would investigate her complaints.
Ultimately, the Capps found no merit in her allegations.               John Capps,
however, considered Feltmann a "salvageable employee" and had Pandjiris
extend an offer of reinstatement to her.          Feltmann declined the offer,
however, because Tom Capps refused her demand that he fire




                                       -5-
four male sales consultants, did not accord her complaints any merit, and
would make no changes at the showroom.           She also refused a position in
another Sieben showroom.       Feltmann subsequently worked at Lexus of St.
Louis for ten months and then at St. Louis Acura for four months, until
major depression, allegedly precipitated by her discharge from Plaza,
forced her to quit.


     After exhausting her administrative appeals, Feltmann brought this
action alleging sex discrimination in violation of Title VII and the MHRA;
retaliatory   discharge   in   violation    of   Title   VII   and   the   MHRA;   and
retaliatory discharge under Missouri common law for reporting the forged
checks.   The jury found in favor of Feltmann and awarded her $112,661 in
back pay, $20,072.24 in compensatory damages, and $25,000 in punitive
damages on her Title VII sex discrimination claim.         Sieben filed a motion
for judgment as a matter of law (JAML) or, in the alternative, for a new
trial or remittitur.      The district court denied the motion and awarded
Feltmann front pay of $72,668.38 for a two year period, together with costs
and attorneys' fees.


                                      II.


     Sieben contends that the district court erred in failing to grant
Sieben's motion for JAML on Feltmann's discrimination claims, both because
Feltmann failed to establish her prima facie case and because she failed
to introduce evidence sufficient to support a finding of discrimination.




                                      -6-
     We review de novo a district court's denial of a motion for JAML,
applying the same standard used by that court.        See Triton Corp. v.
Hardrives, Inc., 85 F.3d 343, 345 (8th Cir. 1996).   We    must consider the
evidence in the light most favorable to Feltmann, assume that all conflicts
were resolved in her favor, give her the benefit of all reasonable
inferences, and then deny the motion for JAML if reasonable persons could
differ regarding the conclusions to be drawn from that evidence.          See,
e.g., Ryther v. Kare 11, No. 94-3622, slip. op. at 25-26 (8th Cir. Mar. 6,
1997) (en banc); Kientzy v. McDonnell Douglas Corp., 990 F.2d 1051, 1056
(8th Cir. 1993).


     In a discrimination case, the plaintiff bears the initial burden of
establishing a prima facie case, which gives rise to a presumption of
unlawful discrimination.   See Ryther, slip. op. at 6.    Once the plaintiff
establishes the prima facie case, the burden shifts to the employer to
produce evidence that its complained-of action was based on a legitimate,
nondiscriminatory reason.     See id.     Upon the employer's satisfactory
production of such evidence, the presumption of discrimination drops out,
and the only remaining issue is the ultimate question of whether the
employer intentionally discriminated against the plaintiff.     See id.
     When reviewing the denial of a motion for JAML on a discrimination
claim, however, we need not "re-engage in the [prima-facie step] analysis
. . ., but instead limit our review to the ultimate factual issue of
whether [the defendant] intentionally discriminated on the basis of [the
plaintiff's] sex."   Karcher v. Emerson Elec. Co., 94 F.3d 502, 507 (8th
Cir. 1996), petition for cert. filed, 65 U.S.L.W. 3587 (Feb. 5, 1997); see
also Kehoe v. Anheuser-Busch, Inc., 96 F.3d 1095, 1101 (8th Cir. 1996);
Parrish v. Immanuel Med. Ctr., 92 F.3d 727, 733 (8th Cir. 1996); Nelson v.
Boatmen's Bancshares, Inc., 26 F.3d 796, 800-01 (8th Cir. 1994).




                                    -7-
Thus, we must determine whether Feltmann adduced evidence           "`capable of
proving that the real reason for h[er] termination was discrimination based
on [gender].'"     Nelson v. J.C. Penney Co., Inc., 75 F.3d 343, 345 (8th
Cir.) (quoting Boatmen's Bancshares, 26 F.3d at 801), cert. denied, 117 S.
Ct. 61 (1996).     Feltmann was required to produce evidence of conduct or
statements    by   persons   involved   in    Sieben's   decision-making   process
reflective of a discriminatory attitude sufficient to allow a reasonable
jury to infer that that attitude was a motivating factor in Sieben's
decision to fire Feltmann.     See J.C. Penney, 75 F.3d at 345; Kehoe, 96 F.3d
at 1102; Lowe v. J.B. Hunt Transport, Inc., 963 F.2d 173, 174 (8th Cir.
1992).    "We do not sit to determine if this reason is based on sound
principles of business judgment . . . .          Rather, the relevant inquiry is
whether [Sieben's] decision was based on [gender]."        Lidge-Myrtil v. Deere
& Co., 49 F.3d 1308, 1312 (8th Cir. 1995).        Giving Feltmann the benefit of
all reasonable inferences, we find no conduct or statements by persons
involved in Sieben's decision to fire Feltmann from which a jury could
reasonably infer that a discriminatory attitude was a motivating factor in
Sieben's decision to discharge Feltmann.
        Feltmann claims that she was treated differently from similarly
situated male consultants, an allegation which, if established by evidence,
would support a finding of sex discrimination.           See Kientzy, 990 F.2d at
1060.    The litany of incidents Feltmann recites, however, fails to support
an inference of disparate treatment.          Although Feltmann alone received a
memo regarding her work ethic, Rich also talked to a male consultant about
his   work   ethic, and Feltmann does not offer evidence of any other
consultants whose work ethic Rich questioned but did not reprimand.
Similarly, the fact that Rich put Feltmann on probation does not show
discriminatory treatment, since Rich also put Feltmann's male coworker
Casey Jones on probation for the same




                                        -8-
reason--declining      sales    in    January   and   February     1993.      Feltmann's
contention that she was never given permission to allow a guest drive after
April    9,   1993,   though   male   consultants     were,   is   also    unconvincing.
Feltmann could only specify one instance when Rich denied her permission
after April 9, and he denied permission to at least two male consultants
as well.      Similarly, Feltmann's allegation that she was fired for not
logging out two cars but that males who failed to log cars out were not
reprimanded is unpersuasive.         Feltmann was fired in part because she failed
to ask permission, yet she admitted that she knew of no instance when a
male consultant allowed a guest drive without getting permission.                  Thus,
even though these male consultants may have been treated differently, they
"cannot be considered similarly situated."              Johnson v. Baptist Medical
Center, 97 F.3d 1070, 1073 (8th Cir. 1996).             In addition, Rich believed,
and   Feltmann admitted, that by not logging cars out or asking for
permission, Feltmann was attempting to hide her actions from Rich.
        Feltmann's other examples of disparate treatment are without merit.
Her allegation that Rich swapped one of her "house deals" (a deal brought
in by a non-consultant and assigned to a consultant) with a less-profitable
deal originally assigned to a male loses force when we consider that
Feltmann, and no other consultant, had been given forty-one clients
belonging to a consultant who left Plaza.         Likewise, her claim that she was
forced to drive her rear-wheel-drive Q45 in a snowstorm while the males
could drive front-wheel-drive G20s is weakened by the fact that the male
consultants asked for permission, but Feltmann did not.             The fact that Rich
sent Feltmann a personal memo reprimanding her for violating his November
demo car memo, while males were not reprimanded, is similarly unhelpful;
Feltmann drove her demo 300 miles every weekend until April of 1993, while
the males' use was occasional at most and chiefly took place prior to
Rich's November




                                          -9-
1992 memo.   Feltmann's claim that Rich refused to switch tires on a car
Feltmann sold, although it "had been done in the past," proves nothing.
Rich explained that he would no longer switch tires for anyone because
tires are federally registered with a particular automobile and switching
them created problems.   Feltmann's claim that she, and no males, had to pay
for the new, expensive Q45 brochures is likewise not persuasive;   Feltmann
was the only person who expressed a desire to furnish her customers with
personal brochures, and she failed to prove that male consultants were
given free brochures.    Finally, with regard to Feltmann's allegation that
Rich did not allow her to participate in the sales competition in Chicago,
we note that the two men Rich wanted to send were Plaza's "two best
salespeople," and he did not give the opportunity to any of several male
consultants who wanted to participate in the competition.


     Feltmann claims that Rich approved one male consultant's deal that
yielded a lower profit than one of her deals that Rich denied.     She also
claims that Rich would not get off the phone to sign service orders for
her, although he would for male consultants.        Because she failed to
introduce any specific evidence to substantiate these vague and conclusory
claims, however, they are insufficient to support a claim of disparate
treatment.   See Lidge-Myrtil, 49 F.3d at 1311-12; Davenport v. Riverview
Gardens Sch. Dist., 30 F.3d 940, 945 (8th Cir. 1994).
     We recognize that a jury may discredit or disbelieve whatever alleged
facts are inconsistent with its conclusion, including the employer's
proffered reason for the plaintiff's discharge, as long as evidence
supports the jury's verdict.      See Lavender v. Kurn, 327 U.S. 645, 653
(1946), quoted in Ryther, slip. op. at 27.   As this statement presupposes,
however, sufficient evidence must still exist to form a basis upon which
a reasonable jury could rest its




                                    -10-
conclusion     that     the    employer's     decision       stemmed   from    intentional
discrimination.       See Ryther, slip. op. at 8-10, 25.           Because there was an
absence of such evidence, the district court should have granted Sieben's
motion for JAML on Feltmann's discrimination claims.


                                             III.


     Sieben next asserts that Feltmann failed to establish a prima facie
case that she was retaliated against for reporting Anzalone's profane,
harassing comment.            To establish a prima facie case of retaliation,
Feltmann must show that she complained of the harassing comment, that
Sieben took adverse action against her, and that the adverse action was
causally linked to her complaint.            See Marzec v. Marsh, 990 F.2d 393, 396
(8th Cir. 1993).


     We   conclude       that     Feltmann    failed    to    establish     the   necessary
connection between her report and her discharge.                 Anzalone had no input
into Sieben's termination decisions and worked at a different franchise on
the Plaza Motors premises.            The only evidence of retaliation Feltmann
offered was Barnstead's comment that Feltmann had "polarized" herself from
the rest of the salespeople and that she was going to have a "thick"
personnel file.        Barnstead, however, had no input into Sieben's firing
decisions, and Feltmann offered no evidence that Barnstead's remark even
related   to    her     report.       Anzalone's       and    Barnstead's     remarks   are
"insufficiently serious" to support an inference of Sieben's retaliatory
intent.   See Johnson, 97 F.3d at 1073.                Feltmann also alleged that her
coworkers treated her "unfairly" and that her managers "singled her out."
Such conclusory and unsubstantiated allegations, however, fail to support
Feltmann's claim of retaliation.             See Davenport, 30 F.3d at 945.




                                             -11-
     Furthermore, Rich, who ultimately discharged Feltmann, was concerned
about Anzalone's comment and was principally responsible for bringing it
to the Capps' attention.   Similarly, the Capps' concern in dealing with the
incident suggests, if anything, that Sieben was willing to confront and
rectify Feltmann's harassment claims.      Feltmann herself admitted that her
complaint was handled efficiently and to her satisfaction.      Finally, Rich
did not discharge Feltmann until six months after she reported Anzalone's
comment.    The fact of termination six months after an incident is by itself
insufficient to support a claim of causal connection.           See Rath v.
Selection Research, Inc., 978 F.2d 1087, 1090 (8th Cir. 1992).       Because
Feltmann failed to adduce any evidence capable of proving a causal
connection between her report and discharge, the district court erred in
not granting JAML on this count of Feltmann's complaint.


                                     IV.
     We conclude that the same failure of proof exists with respect to
Feltmann's allegation that she was fired for reporting the problems with
the incentive bonus account.    Sieben terminated Schlabach upon discovering
that he had been taking money from the bonus account, which suggests that
Sieben was not trying to protect itself or Schlabach.    Moreover, Schlabach
was not Feltmann's superior and was not involved in the decision to fire
Feltmann.   Although Feltmann notes that Rich discharged her six weeks after
the complaint, mere temporal proximity is insufficient to link Feltmann's
report to her discharge.     See J.C. Penney, 75 F.3d at 346-47 (plaintiff
fired a month after he filed age discrimination charge failed to establish
causal link without evidence in addition to temporal proximity); Caudill
v. Farmland Indus., Inc., 919 F.2d 83, 86-87 (8th Cir. 1990) (close
proximity between plaintiff's




                                     -12-
filing of charges and plaintiff's discharge was a mere "slender reed of
evidence";    any   conclusion   of   temporal   proximity   would   be   "rank
speculation").      Accordingly, the district court should have granted
Sieben's motion for JAML on this count.


                                       V.


     Because Feltmann's claims find no support in the evidence, her claim
for punitive damages must perforce also fail.


     The judgment is reversed, and the case is remanded to the district
court with directions to enter judgment in favor of Sieben, Inc.


     A true copy.


             Attest:


                    CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                      -13-